DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 12/10/2021. 

Claims 2-21 are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment.

The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,735,505, and U.S. Patent No. 9,602,573 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

       Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee (US 2006/0248141), in view of Lehikoinen et al. (US 2004/0260701).

As to claim 2, Mukherjee discloses the invention as claimed, including a non-transitory computer-readable medium storing executable instructions that, in response to execution, cause a processor of a first node device within a first subnet to perform operations (Figs. 3D-3H) comprising: 
communicating, by the first node device, an node device identifier to a second node device (i.e., unique identification) within a second subnet (Figs. 3A and 3H show the first node device 311 communicates with a second node device 313 within a second subnet over a network running a processor-independent protocol such as TCP/IP; ¶0040; ¶0080), 
wherein the first subnet comprises a plurality of node devices based on a distance function of a node device characteristic (Fig. 3B; L1, Fig. 3D; Figs. 3E-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”), and wherein the second subnet comprises a plurality of node devices different from the node devices comprising the first subnet based on the distance function of the node device characteristic (Fig. 3B; L2, Fig. 3D; Figs. 3E-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”); and 
communicating, by the first node device, control information and task data to the second node device (¶0003, “assigning the task of the faulty processor to one or more other processors”; ¶0005, “The service point has several tasks in addition to its own regular computing load”; ¶0012; ¶0013, “One processor is assigned to be the 
Mukherjee does not specifically disclose receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent, and authorizing access to computing resources of the second node device in accordance with a security policy of the second node device. However, Lehikoinen discloses receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent (Fig. 10; Fig. 11; ¶0051, “A peer register could, for instance, be a distributed or centralized register where currently active peers can perform registration with their current network addresses”; ¶0138, “a peer register provided by a central server, a peer register implemented as a distributed register”; ¶0151, “The general access certificate could, for instance, give user the rights to use services offered in the general group”; ¶0256, “providing one or more appropriate certificates to the user's node. As one specific example, the certificate could be a group management certificate”; ¶0279; ¶0280, “certificate could contain information corresponding to the identity of a user an/or could serve as evidence of the identity of a user”; ¶0282, “the first peer sends an appropriate group membership certificate GC₁ to the second peer step 1105).  Next, the first peer uses its secret key Sk₁ to encrypt the challenge RC₂ sent by the second peer (i.e., the first peer calculates Sk₁ (RC₂) (step 1107)”), and authorizing access to computing resources of the second node device in accordance with a security policy of the second node device (¶0148, “the 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the system of Mukherjee to include the claimed receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent; and authorizing access to computing resources of the second node device in accordance with a security policy of the second node device, as taught by Lehikoinen because it would improve security and prevent unauthorized nodes from accessing the resources by setting up the connection between nodes using various authentication, certificate challenge, and/or verification techniques (Lehikoinen; Fig. 11; ¶0151; ¶0280; ¶0282).

As to claim 3, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: designating a set of preferred node devices for allocation of portions of a task, wherein the second node device is included in the preferred node devices (10, Fig. 1B; ¶0002, “assigning service points in a system for efficient, fault-tolerant, self-configuring and self-healing operation”; ¶0005, “the service point is chosen 

As to claim 4, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: designating a set of preferred node devices for allocating portions of a task, wherein the designated set is based on both the task and a partitioning algorithm based on the distance function of the node device characteristic (Figs. 3D-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”). 

As to claim 5, Mukherjee discloses the non-transitory computer-readable medium of claim 4, wherein the node device characteristic includes a pairwise communication latency between respective node devices (¶0005, “the service point is chosen to be the processor having the smallest distance to the other processors. The 

As to claim 6, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the second node device controls each node device within the second subnet (311-314, Fig. 3H; ¶0004, “some of the processors do the fault management. These processors will be referred to herein as service points”). 

As to claim 7, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the second node device communicates control information between each node device within the second subnet and the plurality of node devices of the plurality of subnets (311-314, Fig. 3H; ¶0004, “some of the processors do the fault management. These processors will be referred to herein as service points”). 

As to claim 8, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the node device characteristic comprises a link delay metric (¶0004, “the processors may be of many different types, running many different types of operating systems, and connected by a distributed network”; ¶0005; ¶0032; ¶0080; ¶0081).

As to claim 9, Mukherjee discloses the non-transitory computer-readable medium of claim 8, wherein the first subnet and the second subnet are dynamically controlled based on current conditions that are determined at least in part by proactive communications include a heartbeat message (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0011, “given a set of processors in a distributed and dynamic environment, and a number representing the fractional value of the ratio of the maximum number of service points to the total number of working processors, to determine the service points and the processors each service point would service”; ¶0017, “configured dynamically when a processor is added to or removed from the system.  Furthermore the partitioning of the system may be dynamically changed when a processor is removed from the system”; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; ¶0083, “where the number of processors is dynamically changing. Processors may enter or leave the system, either because of faults or because they are operating in an on-demand environment”; ¶0084; ¶0090, “after a number of dynamic adjustments, the system may be considerably off balance”; ¶0092, “where a backup service point keeps a mirror image of the information stored within the active service point and begins to function as the active service point in case of the failure of the service point during an update…In case of a failure in the active service point 601, the backup service point 602 assumes the functions of the service point”).

As to claim 10, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: partitioning the plurality of node devices in the first subnet into two new subnets in response to a failure of one or more of the plurality of node devices to respond to a predetermined number of consecutive heartbeat messages (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; ¶0083, “Processors may enter or leave the system, either because of faults or because they are operating in an on-demand environment”; ¶0092, “where a backup service point keeps a mirror image of the information stored within the active service point and begins to function as the active service point in case of the failure of the service point during an update…In case of a failure in the active service point 601, the backup service point 602 assumes the functions of the service point”).

As to claim 11, it is rejected for the same reasons set forth in claim 2 above. In addition, Mukherjee discloses designating a set of preferred node devices for allocating portions of a task, wherein the designated set is based on the task and a partitioning algorithm based on the distance function of the node device characteristic (Figs. 3D-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 

As to claim 12, it is rejected for the same reasons set forth in claim 3 above.

As to claim 13, it is rejected for the same reasons set forth in claim 5 above.

As to claim 14, it is rejected for the same reasons set forth in claim 6 above.

As to claim 15, it is rejected for the same reasons set forth in claim 7 above.

 As to claim 16, it is rejected for the same reasons set forth in claim 8 above.

As to claim 17, it is rejected for the same reasons set forth in claim 9 above.

As to claim 18, Mukherjee discloses the method of claim 18, wherein the heartbeat message includes merged update messages (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; 

As to claim 19, it is rejected for the same reasons set forth in claim 10 above.

As to claim 20, it is rejected for the same reasons set forth in claim 2 above. In addition, Mukherjee discloses a system comprising: a memory; and a processor (Fig. 1; 0003; ¶0019). 

As to claim 21, it is rejected for the same reasons set forth in claim 3 above.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive:
(1)	Applicant argues on 9 or Remarks that “There is no teaching in Lehikoinen et al. of sending a certificate to a device in another group (or another subnet). Indeed, the certificate in Lehikoinen et al. is for proving membership in a group; so, such certificate would not be used between groups (or subnets).”
a cluster of nodes adapted to perform a distributed task, comprising: a branched hierarchy of nodes, partitioned into subsets of nodes”(emphasis added). This passage means that one single group may be partitioned into subsets of nodes to perform a task, and the features upon which applicant relies (i.e., sending a certificate to a device in another group (or another subnet)) are not recited in the rejected claim(s).  
In addition, Lehikoinen discloses that a cluster of nodes are partitioned into subsets of nodes (¶0321, “a group may have its own defined practices and/or group-specific metadata sets and/or schemas…be defined by a group manager, a member, and/or a member with a specific role in a group”), and communicating among a plurality of different groups of nodes (¶0029, “forming groups”; ¶0038, “peer groups”; ¶0127, “one or more nodes could act as "crosslinker" nodes which could, for example, allow for communication between nodes belonging to different networks, LANs, and/or the like”; ¶0138, “maintain a list of group memberships corresponding to the node…maintain a status for each group and/or a list of reachable peers with respect to each group”; ¶0166; ¶0236, “Such a gaming general group and/or corresponding certificate could operate in a manner analogous to the general group and corresponding certificate”). Therefore, Lehikoinen discloses receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent (Fig. 10; Fig. 11; ¶0051, “A peer register could, for instance, be a distributed or centralized register where currently active peers can perform registration with their current network addresses”; ¶0138, “a peer register provided by a central server, a peer register 
(2)	Applicant argues on 9 or Remarks that As another distinction, the certificates themselves are different. The certificate in Lehikoinen et al. relates to group membership - NOT access to computing resources of a second node device in another subnet, as recited in the claims.
	Examiner respectfully disagrees. Lehikoinen discloses access certificate could give user the rights to use services offered in the group (¶0151; ¶0162; ¶0276; ¶0277; ¶0278; 0289; ¶0345).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        January 12, 2022